Name: Commission Regulation (EC) No 574/2004 of 23 February 2004 amending Annexes I and III to Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  deterioration of the environment
 Date Published: nan

 Avis juridique important|32004R0574Commission Regulation (EC) No 574/2004 of 23 February 2004 amending Annexes I and III to Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics (Text with EEA relevance) Official Journal L 090 , 27/03/2004 P. 0015 - 0047Commission Regulation (EC) No 574/2004of 23 February 2004amending Annexes I and III to Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics(1), and in particular Article 1(5) and Article 6 point (b) thereof,Whereas:(1) By virtue of Article 6 of Regulation (EC) No 2150/2002, the Commission is required to lay down the arrangements for implementing that Regulation.(2) Under Article 6 point (b) of Regulation (EC) No 2150/2002, the Commission may adapt the specifications in the Annexes thereto.(3) Under Article 1(5) of Regulation (EC) No 2150/2002, the Commission is required to establish a table of equivalence between the statistical nomenclature of Annex III thereto and the list of waste established by Commission Decision 2000/532/EC(2).(4) Regulation (EC) No 2150/2002 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(3),HAS ADOPTED THIS REGULATION:Article 1Annexes to Regulation (EC) No 2150/2002 are amended as follows:1. In Annex I, Section 2(1) is replaced by Annex I to this Regulation.2. Annex III is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 February 2004.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 332, 9.12.2002, p. 1.(2) OJ L 226, 6.9.2000, p. 3. Decision as last amended by Decision 2001/573/EC (OJ L 203, 28.7.2001, p. 18).(3) OJ L 181, 28.6.1989, p. 47.ANNEX I"ANNEX ISECTION 2Waste categories1. Statistics on the following waste categories are to be produced:>TABLE>"ANNEX II"ANNEX IIITABLE OF EQUIVALENCEas referred to in Article 1(5) of Regulation (EC) No 2150/2002, between EWC-Stat Rev. 3 (substance oriented waste statistical nomenclature) and European list of waste (LoW) established by Commission Decision 2000/532/EC>TABLE>"